Citation Nr: 1509007	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-02 944A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to August 12, 2009 and 70 percent disabling thereafter



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from May 1986 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The July 2008 rating decision granted service connection for PTSD with an initial 30 percent evaluation, effective February 22, 2006.  Jurisdiction of the claim was subsequently transferred to the RO in San Diego, California.

In a December 2010 rating decision, an increased 70 percent evaluation was assigned, effective August 12, 2009, the date of a VA examination.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for PTSD remains before the Board.

In July 2014, the Board remanded this issue on appeal.  The Board notes that the RO is in the process of issuing a statement of the case as to the issue of entitlement to an effective date earlier than August 12, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The adjudication of that matter should be made in light of this decision.


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has caused occupational and social impairment, with deficiencies in most areas, but has not resulted in total occupational and social impairment.



CONCLUSION OF LAW

During the entire appeal period, the criteria for a 70 percent rating, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2006 letter prior to the initial adjudication of the service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial 30 percent disability rating assigned, and it is presumed she is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

A review of the record shows that on VA mental status examination in May 2006, the Veteran appeared intelligent, neat, and casually dressed.  Her speech was appropriate.  She appeared angry.  Her thought process was linear.  She denied having suicidal or homicidal ideation.  She was not delusional.  Her insight and judgment were fair.  The diagnosis was PTSD, mild to moderate.  

In June 2006, psychological testing was performed which showed that the Veteran had PTSD, chronic, moderate, with associated depression due to military sexual trauma.  It was noted that her depression and anxiety appeared to be associated with the PTSD and the testing was consistent with the diagnosis.   

In December 2007, the Veteran reported being depressed and sad.  Her mental status testing was consistent with the prior testing.  The Veteran indicated that she had dissolved the business partnership she had with her sister and her health issues had interfered with her ability to perform her duties with regard to the business  She denied having suicidal or homicidal ideation at that time.  

In May 2008, the Veteran was afforded a VA examination.  The Veteran was casually dressed.  Her grooming and hygiene were good.  The Veteran appeared her stated age.  She was cooperative and made relatively good eye contact.  She was also alert and oriented to time, place, person, and situation.  Her speech was clear and coherent, and her thought process and content were logical, goal-directed, and appropriate.  There was no impairment in thought processes, communication, or attention.  There were no signs of psychotic symptoms.  The Veteran's mood was dysphoric and she displayed a restricted range of affect. consistent with mood.  Her level of insight and judgment were fair.  The diagnosis was PTSD, moderate.  Her GAF was 50 (serious symptoms) with the highest level at 55 in the past year.  The Veteran was noted to have few meaningful relationships and occupational problems.  A July 2008 opinion stated that the Veteran had military-related PTSD which had resulted in moderate deficiencies in work, family relationships, judgments, thinking and mood.  The Veteran reported significant problems with work and social interactions.  She preferred to be alone.

On August 12, 2009, the Veteran was afforded another VA examination.  She was clean, neatly groomed and appropriately dressed.  Her psychomotor activity and speech were unremarkable.  She was cooperative, but her affect was blunted and her mood was hopeless and depressed.  Her attention was intact.   The Veteran appeared focused with excellent concentration.  She was oriented in all spheres.  Her thought process was unremarkable, but her thought content revealed preoccupation with one or two topics.  She did not have any delusions and she understood the outcome of behavior.  She also understood she had a problem.  She described sleep impairment.  She did not have hallucinations or inappropriate behavior.  She interpreted proverbs correctly.  She had ritualistic behavior.  The Veteran had a preoccupation with physical touch and discussion about her appearance.  She did not have panic attacks.  She had homicidal thoughts expressing that if she encountered those who attacked her during service, she would kill them slowly.  She also had suicidal ideation.  Her impulse behavior was poor and she had periods of violence.  The Veteran pulled a knife on her brother-in-law and business partner in August 2007 when she felt threatened.  She was able to maintain minimum hygiene and perform her activities of daily living.  Memory was not impaired.  Her GAF was 56.  The examiner stated that she did not have total occupation and social impairment, but her PTSD did result in occupational and social impairment, with deficiencies in most areas.  The examiner noted that the Veteran was divorced twice with no identified significant relationships in her life.  She was a partner in a family run restaurant, but sold her part because of physical violence with other family members.  She was currently unemployed and she was unable to follow her preferred profession of sales because of her obsession on her appearance which was related to her psychiatric disorder and her left facial nerve paralysis.  She felt that everyone was always staring at her face.  

The following month, the Veteran reported anhedonia, sleep disturbance, avoidance behaviors, and a sense that the time of her death was coming, although she denied suicidal feelings.  It was noted that she was in a long-term, stable, supportive relationship, with frequent contact with supportive family members.  

In June 2012, the Veteran underwent another VA examination which again yielded a findings that she had occupational a social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but not total occupational and social impairment.  It was noted that the Veteran did not really have any friends anymore and only really socialized with family.  She had not worked since 2007 when she stopped working at the family restaurant and could not return because she felt like she was just going to kill somebody.

In November 2012, the Veteran indicated that she wanted to attend therapy to help deal with her PTSD.  She then participated in Mantram Relaxation classes.

With regard to the period prior to August 12, 2009, the Board notes that the medical evidence reflected findings of moderate to serious psychiatric impairment.  However, in reviewing the subsequent evidence, it was clear that the Veteran had not worked since 2007 due to increased problems with violence and homicidal ideation.  The findings in this regard are credible.  Also, the GAF score has remained stable during the entire appeal period.  There are no specific findings in terms of the VA criteria until the August 2009 VA examination.  In affording the Veteran the benefit of the doubt, the Board finds that the Veteran has essentially maintained the same basic level of functioning during the appeal period.  Although she is basically cognitively intact, she is socially isolated and has severe industrial impairment for the reasons stated.  In addition, she has obsessional behavior due to her perceived appearance.  Accordingly, the Board finds that the Veteran has occupational a social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the Veteran has not had during the appeal period total occupational and social impairment.  

The Veteran does not have gross impairment in thought processes or communication.  She does not suffer from persistent delusions or hallucinations.  Her behavior is not grossly inappropriate.  She is able to perform activities of daily living, including maintenance of minimal personal hygiene as adequate hygiene has always been shown on examination.  She is oriented in all spheres.  The Veteran does not have memory loss for names of close relatives, own occupation, or own name.  She also does not exhibit similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration as that required for a 100 percent schedular rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating are met for the entire appeal period, but no higher.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent for the entire appeal period, but the preponderance of the evidence is against a rating in excess of 70 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe her disability.  There have not been any hospitalizations or marked interference with employment beyond what is specifically described in the rating criteria already.  Therefore, referral for consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to a 70 percent rating for PTSD, but no higher, prior to August 12, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent from August 12, 2009, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


